Citation Nr: 0837560	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability, to include as due to exposure to herbicides.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
dated in January 2003, which denied service connection for a 
neurological disability, and dated in May 2006, which rated 
PTSD as 50 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2007).  The Board regrets the additional delay that will 
result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the 
claims requires additional development.

With respect to the veteran's claim for an increased rating 
for PTSD, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what 
evidence was required to substantiate his claim for an 
increased rating for PTSD, or what evidentiary burdens he 
must overcome with respect to this claim.  Therefore, a 
remand is required in order to allow sufficient notice to the 
veteran.  Upon remand, the veteran will be free to submit 
additional evidence and argument on the question at issue.

In addition, the veteran was afforded a VA examination in 
February 2006.  In the report of examination, the examiner 
referenced and relied upon a letter from the veteran's son 
which is not part of the claims file.  Accordingly, that 
letter should be obtained and associated with the claims 
file.

In this regard, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the veteran's last VA examination is not necessarily 
stale, because the veteran's claim has to be remanded for 
further development, the prudent and thorough course of 
action is to afford the veteran a new examination to 
ascertain the nature and severity of his psychiatric 
disability.

With respect to the veteran's claim for service connection 
for a neurological impairment, the service medical records 
include examinations performed at enlistment in January 1966, 
pre-induction in June 1967, and separation in September 1969, 
which reflect normal neurologic examinations.  However, a 
report of medical history dated in March 1969 reflects the 
veteran's complaints of leg cramps and neuritis.

In May 2002, a private neurologist Dr. McDowell indicated 
that he treated the veteran for "a collection of 
neurological impairments" and opined that it is more likely 
than note that the veteran suffered complications of exposure 
to Agent Orange while he was in Vietnam.  In June 2002, the 
veteran's private physician Dr. Herrington opined that the 
exact etiologies of the veteran's pains were unclear, 
although he had a history of exposure to Agent Orange while 
serving in Vietnam.

The veteran was afforded a VA general medical examination in 
October 2002 during which he was diagnosed with a poorly 
defined neurologic impairment collection of poor balance, 
impaired coordination, and neurologic pains.  The examiner 
opined that those symptoms developed "far in time from his 
possible exposure to Agent Orange in Vietnam."  However, the 
VA examiner did not address the private opinion dated in May 
2002 that related the veteran's neurological impairment to 
exposure to herbicides during service.  As the relationship 
between the veteran's current neurological disability and his 
period of active service remains unclear, the Board finds 
that a remand for an additional examination and opinion is 
necessary in order to fairly address the merits of this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the letter from the 
veteran's son that was relied upon by the 
February 2006 VA examiner and associate it 
with the claims file.

2.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
him that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his PTSD disability and the 
effect that worsening has on his 
employment and daily life; (2) informs him 
of all potentially applicable diagnostic 
criteria with regard to his claim for an 
increased rating for his PTSD under 
Diagnostic Code 9411; and (3) provides him 
with examples of the types of medical and 
lay evidence to submit in support of his 
increased rating claim.

3.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  That review should be 
indicated in the examination report.

4.  Schedule the veteran for a VA 
neurology examination to determine the 
nature and etiology of any neurological 
impairment.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
May 2002 and June 2002 private opinions.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinions:

(a)  Diagnose any current neurological 
impairment or disability.

(b)  Is it at least as likely as not 
(50 percent probability or more) that 
any current neurological disability was 
incurred in or aggravated during the 
veteran's service, including exposure 
to herbicide agents and complaints of 
leg cramps and neuritis during service?

5.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


